UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-7617



MACK NEIL MYERS,

                Plaintiff - Appellant,

          v.


JON OZMINT, Director of SCDC; RICHARD BAZZEL, Warden; OLSON,
Food Service Director; RAVIST, Nurse,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Henry M. Herlong, Jr., District
Judge. (9:07-cv-01131-HMH)


Submitted:   March 27, 2008                 Decided:   April 2, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mack Neil Myers, Appellant Pro Se.    Russell W. Harter, Jr.,
CHAPMAN, HARTER & GROVES, PA, Greenville, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mack   Neil    Myers   appeals     the    district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                       The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).         The magistrate judge recommended

that relief be denied and advised Myers that failure to file

timely, specific objections to this recommendation would waive

appellate   review    of    a   district      court   order     based   upon   the

recommendation.      Despite this warning, Myers’ objections, though

timely filed, did not specifically identify Myers’ bases for

objecting to the dispositive portions of the magistrate judge’s

recommendation.

            The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.                    United States v.

Midgette, 478 F.3d 616, 621-22 (4th Cir. 2007); see also Thomas v.

Arn, 474 U.S. 140 (1985).          Myers has waived appellate review by

failing to file specific objections after receiving proper notice.

Accordingly,   we    affirm     the   judgment       of   the   district    court.

Further, we deny Myers’ motion for appointment of counsel.




                                      - 2 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 3 -